department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list bec 20q9 sent epira tz erkkkkkekeereakake rakkkeekakrae eea ke rkekeeeekkekereererek legend taxpayer a erk kekrerrerere ira xx re areraerrrekrrrkrkeererkreererereereerereark hee aa a eee eee eee ee eee eee eere eerereeerereereaeeee dea r kekkkrkkekkeke this is in response to your ruling_request dated date from your authorized representative in which you request a ruling on whether the percent additional income_tax contained in sec_72 of the internal_revenue_code the code applies to withdrawals from your individual_retirement_arrangement the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a an employee of an investment counseling firm for years was diagnosed with multiple sclerosis in in date symptoms from the disease forced him to leave his position and apply for social_security disability benefits in date he was granted disability benefits from the social_security administration taxpayer a’s disability continues to this time taxpayer a is below years of age and he wishes to withdraw unequal non-periodic payments from ira x before he reaches age based on the above facts and representations you request a ruling that the percent additional tax contained in sec_72 of the code will not apply to taxpayer a with respect to the distributions taken from ira x 24u1u1103 sec_72 of the code imposes an additional income_tax on certain early distributions from qualified_retirement_plans including iras the tax is generally equal to percent of the amount includable in gross_income sec_72 of the code provides that the additional tax does not apply to certain distributions including distributions attributable to the employees being disabled within the meaning of sec_72 and distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code provides that an individual shall be considered to be disabled if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long continued and indefinite duration sec_1_72-17 states that whether or not the impairment of in a particular case constitutes a disability is to be determined with reference to all the facts in the case an example of an impairment which would ordinarily be considered as preventing substantial_gainful_activity includes certain progressive diseases which have resulted in the physical loss or atrophy of a limb such as multiple sclerosis in this case taxpayer a has demonstrated that he has multiple sclerosis and is unable to engage in any substantial_gainful_activity by reason of this physical impairment further based on the documentation submitted in support of the ruling_request it does not appear that taxpayer a can be expected to recover from this physical impairment in the foreseeable future accordingly we rule that taxpayer a meets the requirements of sec_72 of the code and therefore the percent additional income_tax imposed by sec_72 of the code will not apply to the withdrawal of funds by taxpayer a from ira x in unequal nonperiodic payments prior to his attaining age no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative s if you wish to inquire about this ruling please contact d number by phone at - please address all correspondence to se t ep ra t2 sincerely nonzed le sj ft hg f wv donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc rekkkekekaerekikek ruekrakeerekrek rukeerareeere ke rereeeeer
